Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction

	The restriction requirement filed 8/5/2021 is hereby withdrawn.  Claims 18, 21, 22, 24-44 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), all claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art Takahashi et al. (US 4,557,755) teaches a method of preparing microencapsulated agrochemicals by the interaction of cationic urea resin with anionic surfactants.  The present invention is novel because it is drawn to microencapsulated saflufenacil with an aminoplast polymer selected from mealmine formaldehyde resins and urea formaldehyde resins comprising an anionic surfactant selected from lignin based sulfonic acid, arylsulfonic acid formaldehyde condensate and an arylsulfonic acid formaldehyde urea condensate and homo-or copolymer of monomer selected from methacrylate or methacrylamide with a sulfonic acid group.

  
Conclusion
Claims 18, 21, 22, 24-44 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617